NUMBER 13-12-00561-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                               IN RE HUMBERTO LICEA


                         On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion Per Curiam1
       Relator, Humberto Licea, pro se, has filed a petition for writ of mandamus alleging

that the presiding judge of the 347th Judicial District Court of Nueces County, Texas,

abused her discretion by denying his “Motion for Leave to File For a Forensic D.N.A.

Testing” [sic] and denying his request for appointment of counsel in connection with his

request for DNA testing.

       Having reviewed and fully considered relator’s petition, this Court is of the opinion


       1
          See TEX. R. APP. P. 52.8(d) (“When denying [mandamus] relief, the court may hand down an
opinion but is not required to do so.”).
that relator has not shown himself entitled to the relief requested and that the petition

should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition for writ of

mandamus is DENIED.


                                                       PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October, 2012.




                                            2